Title: From Alexander Hamilton to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 October 1780
From: Hamilton, Alexander
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     D. Marquis:
                     Paramus Octr 8. 1780
                  
                  The General is very anxious to hear from you and that your corps
                     should join the army. Your men must have suffered exceedingly yesterday and
                     last night, and your Baggage is here—Be with us as soon as you can; but send
                     the express back immediately with an account of your success. Yrs
                     Affectionately
                  
                     A. H.
                  
               